Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 1/30/2020. 
Claims 1-20 are pending in this Office Action. Claims 1, 10 and 16 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.




Claim Objections
Claims 10, 16 and 20 is objected to because of the following informalities:  
Claim 10 recites ”… registering the database transaction with that probabilistic data structure such that that probabilistic data structure is prevented from being deleted while the database transaction is registered …”. There is an extra “that” in the middle of the claim limitation.
Claim 16 recites “… registering the database transaction with that probabilistic data structure such that that probabilistic data structure is prevented from being deleted while the database transaction is registered …”. There is an extra “that” in the middle of the claim limitation.
Claim 20 recites “The method of claim 19, further comprising: prior to flushing the set of database records from the in-memory cache to a persistent storage that is shared between the database node and another database node, the database node sending the set of probabilistic data structures to the other database node. after flushing the set of database records from the in-memory cache to the persistent storage, the database node deleting the set of probabilistic data structures.”. There is a typo with “.” in the middle of the claim limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 10-13, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU TAO ET AL: "Fault-tolerant precise data access on distributed log-structured merge-tree" from IDS, FRONTIERS OF COMPUTER SCIENCE, SPRINGER BERLIN HEIDELBERG, BERLIN/HEIDELBERG, vol. 13, no. 4, 27 May 2019 (2019-05-27), pages 760-777, XP036793038, ISSN: 2095-2228, DOI: 10.1007/S11704-018-7198-6, hereinafter “ZHU”.
Regarding claim 1, ZHU teaches a method, comprising: 
receiving, by a database node, a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the database node (ZHU, See 2.1 Storage Model) and inserting a corresponding set of database keys into probabilistic data structures (ZHU, See 2.2 Precise data access); and 
performing, by the database node, the database transaction, including by: 
	for each probabilistic data structure in which at least one database key is inserted for the database transaction, registering the database transaction with that probabilistic data structure, (ZHU, See 4.3 Lease management); 
	determining that a duration of the database transaction exceeds a specified amount of time (ZHU, See 4.3 Lease management); and 
	in response to the determining, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (ZHU, See 4.3 Lease management) and does not explicitly disclose wherein the registering is performed to prevent that probabilistic data structure from being deleted while the database transaction is registered.
ZHU disclose Linearizability is a consistency model. It requires that 1) each operation has a linearization point at some instant between its start time and complete time, and 2) each operation appears to occur instantly at that point. If all read operations visit both Memtable and SSTable, the property is easily guaranteed. For a read operation, its linearization point is the time when it reads the Memtable. For a write operation, its linearization point is the time when its data modification is applied into the Memtable. With these linearization points, all operations behave properly, i.e., each read operation always returns the value created by the last write operation that occurs before it (ZHU, See 4.1 Linearizability).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to know that during the lease management that ZHU would perform and prevent that probabilistic data structure from being deleted while the database transaction is registered.

Regarding claim 2, ZHU further teaches the method of claim 1, further comprising: in response to the determining, the database node delaying insertion of database keys for the database transaction into probabilistic data structures until a pre-commit phase of the database transaction by the database node (ZHU, See 4.2 Group commit). 
Regarding claim 3, ZHU further teaches the method of claim 2, further comprising: in response to initiating the pre-commit phase for the database transaction, the database node restarting insertion of the set of database keys of the database transaction into a set of probabilistic data structures (ZHU, See 4.2 Group commit). 
Regarding claim 4, ZHU further teaches the method of claim 3, further comprising: before committing the database transaction, the database node deleting at least one of the probabilistic data structures from which the database transaction was unregistered (ZHU, See 4.1 Linearizability). 
Regarding claim 5, ZHU further teaches the method of claim 1, further comprising: in response to initiating a pre-commit phase the database transaction, the database node inserting the set of database keys of the database transaction into a set of probabilistic data structures, sending, by the database node to another database node, the set of probabilistic data structures to enable the other database node to determine whether to request, from the database node, a database record associated with a particular database key (ZHU, See 3.3 Data access based on Bm). 
Regarding claim 6, ZHU further teaches the method of claim 1, further comprising: in response to the determining, the database node inserting remaining database keys of the set of database keys into a single probabilistic data structure (ZHU, See 4.3 Lease management). 

Regarding claim 10, ZHU teaches a non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising: 
receiving a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the computer system (ZHU, See 2.1 Storage Model) and inserting a corresponding set of database keys into probabilistic data structures (ZHU, See 2.2 Precise data access); and 
performing the database transaction, including by: 
	for each probabilistic data structure in which at least one database key is inserted for the database transaction, (ZHU, See 4.3 Lease management); 
	making a first insertion cutoff determination that completing performance of the database transaction exceeds a specified amount of time (ZHU, See 4.3 Lease management); and 
	in response to the first insertion cutoff determination, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (ZHU, See 4.3 Lease management) and does not explicitly disclose registering the database transaction with that probabilistic data structure such that that probabilistic data structure is prevented from being deleted while the database transaction is registered.
	However, ZHU disclose Linearizability is a consistency model. It requires that 1) each operation has a linearization point at some instant between its start time and complete time, and 2) each operation appears to occur instantly at that point. If all read operations visit both Memtable and SSTable, the property is easily guaranteed. For a read operation, its linearization point is the time when it reads the Memtable. For a write operation, its linearization point is the time when its data modification is applied into the Memtable. With these linearization points, all operations behave properly, i.e., each read operation always returns the value created by the last write operation that occurs before it (ZHU, See 4.1 Linearizability).
ZHU would perform and such that probabilistic data structure is prevented from being deleted while the database transaction is registered.
 
Regarding claim 11, ZHU further teaches the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: making a second insertion cutoff determination that a specified number of probabilistic data structures have been written to as a part of performing the database transaction; and in response to the second insertion cutoff determination, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (ZHU, See 2.2 Precise data access). 
Regarding claim 12, ZHU further teaches the non-transitory computer-readable medium of claim 10, delaying insertion of database keys for the database transaction into probabilistic data structures until a pre-commit phase for the database transaction has been initiated (ZHU, See 4.2 Group commit). 
Regarding claim 13, ZHU further teaches the non-transitory computer-readable medium of claim 12, wherein the operations further comprise: after initiating the pre-commit phase for the database transaction in relation to in-memory cache, inserting the set of database keys of the database transaction into a set of probabilistic data structures; and in response to a request for a database record, sending a response to the request that includes the set of probabilistic data structures (ZHU, See 4 Consistence maintenance). 

ZHU teaches a method, comprising: 
receiving, by a database node, a request to perform a database transaction that involves writing a set of database records to an in-memory cache of the database node (ZHU, See 2.1 Storage Model) and inserting a corresponding set of database keys into probabilistic data structures (ZHU, See 2.2 Precise data access); and 
performing, by the database node, the database transaction, including by: 
	for each probabilistic data structure in which at least one database key is inserted for the database transaction, (ZHU, See 4.3 Lease management); 
	determining that a specified number of probabilistic data structures have been written to as a part of performing the database transaction (ZHU, See 4.3 Lease management); and 
	in response to the determining, unregistering the database transaction from each probabilistic data structure for which the database transaction was previously registered (ZHU, See 4.3 Lease management) and does not explicitly disclose registering the database transaction with that probabilistic data structure such that that probabilistic data structure is prevented from being deleted while the database transaction is registered.
	However, ZHU disclose Linearizability is a consistency model. It requires that 1) each operation has a linearization point at some instant between its start time and complete time, and 2) each operation appears to occur instantly at that point. If all read operations visit both Memtable and SSTable, the property is easily guaranteed. For a read operation, its linearization ZHU, See 4.1 Linearizability).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to know that during the lease management that ZHU would perform and such that that probabilistic data structure is prevented from being deleted while the database transaction is registered.
 
Regarding claim 18, ZHU further teaches the method of claim 16, further comprising: halting, by the database node, database key insertions for the database transaction into the probabilistic data structures until a pre-commit phase for the database transaction has been initiated (ZHU, See 4.2 Group commit). 
Regarding claim 19, ZHU further teaches the method of claim 18, further comprising: after initiating the pre-commit phase for the database transaction, the database node resuming insertion of the set of database keys into a set of probabilistic data structures (ZHU, See 4.2 Group commit). 
Regarding claim 20, ZHU further teaches the method of claim 19, further comprising: prior to flushing the set of database records from the in-memory cache to a persistent storage that is shared between the database node and another database node, the database node sending the set of probabilistic data structures to the other database node, after flushing the set of database records from the in-memory cache to the persistent storage, the database node deleting the set of probabilistic data structures (ZHU, See 4.2 Group commit).

Claims 7-9, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU as applied to claims 1, 10 and 16 above, and further in view of SINHA (US Pub. No. 2016/0055195), hereinafter “SINHA”.
Regarding claim 7, ZHU does not explicitly disclose the method of claim 1, wherein a particular one of the probabilistic data structures includes metadata that specifies a number of active transactions for which database keys have been inserted in the particular probabilistic data structure, wherein the particular probabilistic data structure is prevented from being deleted while the metadata indicates that there is at least one active transaction.
However, SINHA teaches the method of claim 1, wherein a particular one of the probabilistic data structures includes metadata that specifies a number of active transactions for which database keys have been inserted in the particular probabilistic data structure, wherein the particular probabilistic data structure is prevented from being deleted while the metadata indicates that there is at least one active transaction (SINHA, See [0091]-[0093] and Figures 6-7). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine ZHU and SINHA because SINHA provides concurrent one or more buffer pools associated with a database of a database management system is provided. The method includes creating one or more tables in each of the one or more buffer pools at runtime, receiving a request simultaneously from a corresponding plurality of users for SINHA, See ABSTRACT) can be utilized by ZHU to control probabilistic data structure.

Regarding claim 8, ZHU in view of SINHA further teaches the method of claim 7, wherein performing the database transaction includes inserting at least one database key in the particular probabilistic data structure, and wherein registering the database transaction with the particular probabilistic data structure includes updating the metadata to increment the number of active transactions (SINHA, See [0091]-[0093] and Figures 6-7). 
Regarding claim 9, ZHU in view of SINHA further teaches the method of claim 8, wherein unregistering the database transaction from the particular probabilistic data structure includes updating the metadata to decrement the number of active transactions, and wherein the method further comprises: after determining that unregistering the database transaction from a probabilistic data structure has caused the metadata to be updated to reflect that there are no active transaction, the database node deleting the particular probabilistic data structure (SINHA, See [0091]-[0093] and Figures 6-7). 
Regarding claim 14, ZHU in view of SINHA further teaches the non-transitory computer-readable medium of claim 10, wherein the operations further comprise: storing, for a particular probabilistic data structure, metadata that specifies a number of active transactions that have inserted at least one database key into the particular probabilistic data structure, and wherein registering the database transaction with the particular probabilistic data structure includes updating the number of active transactions (SINHA, See [0091]-[0093] and Figures 6-7). 
Regarding claim 15, ZHU in view of SINHA further teaches the non-transitory computer-readable medium of claim 14, wherein the operations further comprise: before committing the database transaction in relation to in-memory cache, deleting the particular probabilistic data structure for which the database transaction had been previously registered (SINHA, See [0091]-[0093] and Figures 6-7). 
Regarding claim 17, ZHU in view of SINHA further teaches the method of claim 16, wherein registering the database transaction with a particular probabilistic data structure includes incrementing an active transaction count associated with the particular probabilistic data structure, and wherein the active transaction count prevents the particular probabilistic data structure from being deleted while the active transaction count satisfies a particular condition (SINHA, See [0091]-[0093] and Figures 6-7). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIOW-JY FAN/Primary Examiner, Art Unit 2168